345 F.2d 794
UNITED STATES of America, Appellee,v.John Robert CONNER, Appellant.
No. 14600.
United States Court of Appeals Third Circuit.
Submitted April 19, 1965.
Decided April 22, 1965.

Appeal from an Order of the United States District Court for the Middle District of Pennsylvania; Frederick V. Follmer, Judge.
John Robert Conner, pro se.
Bernard J. Brown, U. S. Atty., Harry A. Nagle, Asst. U. S. Atty., Lewisburg, Pa., for appellee.
Before McLAUGHLIN, STALEY and SMITH, Circuit Judges.
PER CURIAM.


1
This appeal is from an order of the District Court denying a motion under Rule 32(d) of the Rules of Criminal Procedure to set aside a judgment of conviction and permit appellant to withdraw a plea of guilty and re-enter a plea of not guilty, where the guilty plea was made after trial but before verdict and where the District Court held a full hearing on the allegations presented by appellant.


2
We affirm the order of the District Court upon the opinion of Judge Follmer, 37 F.R.D. 360. We agree with him that this appeal is frivolous, completely without merit and shows no evidence of having been filed in good faith.


3
The order of the District Court will be affirmed.